[Cite as Mahoning Cty. Bar Assn. v. Longenhagen, 101 Ohio St.3d 6, 2003-Ohio-6451.]




           MAHONING COUNTY BAR ASSOCIATION v. LONGENHAGEN.
  [Cite as Mahoning Cty. Bar Assn. v. Longenhagen, 101 Ohio St.3d 6, 2003-
                                      Ohio-6451.]
Attorneys at law — Misconduct — One-year suspension with six months of
        sanction stayed on condition that no further violations of Disciplinary
        Rules are committed — Handling a legal matter without adequate
        preparation — Neglecting an entrusted legal matter — Failing to seek
        lawful objectives of client — Failing to carry out employment contract —
        Failing to cooperate in disciplinary investigation.
(No. 2003-1517 — Submitted October 20, 2003 — Decided December 24, 2003.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 02-032.
                                __________________
        Per Curiam.
        {¶1}    In January 1996, a client retained respondent, Je’Anne
Longenhagen of Canfield, Ohio, Attorney Registration No. 0029166, to probate
her late husband’s estate. The client paid respondent approximately $3,600.
        {¶2}    In September 1999, the client received notice from the probate
court that the estate had not yet been settled, and she then left numerous messages
with respondent concerning the case. Respondent failed to return her calls, and in
March 2000, the client filed a grievance with relator, Mahoning County Bar
Association. Relator dismissed the grievance when the client withdrew it on
respondent’s assurance that she would complete the case within a few months.
        {¶3}    In June 2001, the client filed a second grievance against
respondent with relator because respondent had failed to resolve the probate
matter. Respondent failed to cooperate in relator’s investigation of the grievance.
                             SUPREME COURT OF OHIO




Even though respondent twice assured relator that she would file a written reply
to her client’s grievance and submit pleadings in the probate case, she never did.
        {¶4}     On June 17, 2002, relator filed a complaint charging respondent
with several violations of the Disciplinary Rules and one violation of a Rule for
the Government of the Bar. Respondent failed to answer relator’s complaint, and
the Board of Commissioners on Grievances and Discipline of the Supreme Court
referred the cause to a master commissioner pursuant to Gov.Bar R. V(6)(F)(2) to
review relator’s supplemental motion for default judgment.
        {¶5}     The master commissioner found the facts as previously set forth
and concluded that respondent had violated DR 6-101(A)(2) (handling a legal
matter without adequate preparation), 6-101(A)(3) (neglecting an entrusted legal
matter), 7-101(A)(1) (failing to seek lawful objectives of client through
reasonably available means), and 7-101(A)(2) (failing to carry out employment
contract), and Gov.Bar R. V(4)(G) (failing to cooperate in the disciplinary
process).
        {¶6}     In mitigation, the master commissioner found that respondent, who
was admitted to the bar in 1980, had no prior disciplinary record. Respondent had
experienced emotional turmoil as the result of marital difficulties and her family’s
illnesses.
        {¶7}     The master commissioner recommended that respondent be
suspended from the practice of law in Ohio for one year, with six months stayed.
The board adopted the findings, conclusions, and recommendation of the master
commissioner and further recommended that the costs of the proceeding be taxed
to respondent.
        {¶8}     We adopt the findings, conclusions, and recommendation of the
board. “Although an indefinite suspension is generally warranted when a pattern
of neglecting legal matters is coupled with a failure to cooperate in the ensuing
disciplinary investigation, there is no such pattern of neglect related to multiple




                                         2
                               January Term, 2003




clients here.” Cleveland Bar Assn. v. Cicirella (1999), 86 Ohio St.3d 544, 545,
715 N.E.2d 1131.       In addition, the board properly credited respondent’s
mitigating evidence relating to extreme marital and personal stress as well as the
absence of a prior disciplinary record. See Disciplinary Counsel v. Braun (2000),
90 Ohio St.3d 138, 140, 735 N.E.2d 430 (one-year suspension with six months
stayed is an appropriate sanction for attorney who violated DR 6-101[A][2] and
[3] and 7-101[A][1], [2], and [3], because evidence established that during that
period, he “was undergoing severe marital stress and suffered from clinical
depression”).
       {¶9}     Accordingly, respondent is hereby suspended from the practice of
law in Ohio for one year, with six months stayed on the condition that respondent
commit no further Disciplinary Rule violations. Costs are taxed to respondent.
                                                             Judgment accordingly.
       MOYER, C.J., RESNICK, F.E. SWEENEY, PFEIFER, LUNDBERG STRATTON,
O’CONNOR and O’DONNELL, JJ., concur.
                              __________________
       Ronald E. Slipski and Larry D. Wilkes, for relator.
                              __________________




                                        3